DETAILED ACTION
This office action is in response to application with case number 17/121,081 (filed on 12/14/2020), in which claims 1-20 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgment is made of applicant’s claim no priority for this application submitted on
12/14/2020.

	Information Disclosure Statement
	The information disclosure statement(s) (IDS(s)) submitted on 04/23/2021, 06/16/2021 and 06/21/2021 have been received and considered. However, Examiner noted that the submitted IDSs have duplicate references, and have been considered accordingly.

Examiner Notes
The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims (see MPEP §2111.01).





Claim Rejections 35 USC 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 and 17-19 are rejected under 35 USC §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
(a) it does not fall within one of the four statutory categories of invention, or 
(b) meets a three-prong test for determining that: 
(1) the claim recites a judicial exception, i.e. an abstract idea, 
(2) without integration into a practical application, and 
(3) does not recite additional elements that provide significantly more than the recited judicial exception.
Claims 1 and 17 are directed toward a system and a computer-implemented method for lane selection, respectively. Therefore, it can be seen that they fall within one of the four statutory categories of invention (Step 1). However, the claims clearly do not meet the three-prong test for patentability.
With regard to the first prong (i.e., Step 2A, Prong 1), does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Applicant’s claims 1 and 17 are directed toward the abstract idea of receiving current state(s) of an ego vehicle and a traffic participant vehicle, and a goal position for the ego vehicle within an operating environment [observation/ opinion], and projecting the ego vehicle and the traffic participant vehicle onto a graph network wherein node(s) indicative of discretized space within the operating environment [observation/ evaluation], then determining current and subsequent node(s) for the ego vehicle within the graph network [evaluation/ judgment] based on identifying one or more adjacent nodes [observation], calculating one or more travel times, step costs and heuristic costs associated with each of the one or more adjacent nodes, and predicting a position of the traffic participant vehicle [observation/ opinion], which falls within the “Mental Processes” and/or “Mathematical Concepts”  grouping of abstract ideas.
The (underlined) receiving, projecting, and determining(s) steps based on the identifying and predicting steps constitute a “Mental Process” because under its broadest reasonable interpretation, the limitation covers performance of the limitation in the human mind.
The (bolded) calculating(s) steps of one or more travel times, step costs and heuristic costs associated with each of the one or more adjacent nodes constitute a “Mathematical Concepts” because under its broadest reasonable interpretation, those limitations covers performance mathematical relationships, formulas, equations and/ or calculations.

With regard to the second prong (i.e., Step 2A, Prong 2), whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

It is clear that Applicant’s claims do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application. There is no improvement in the functioning of a computer. Nor are the limitations implemented in particular machine or manufacture. Although the claim recites determining a current node and a subsequent node for the ego vehicle within the graph network, there are no positively claimed limitations regarding such determination(s). There is no transformation or reduction of a particular article to a different state or thing. There are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  Unlike claims 11-16, there is no claimed use of the provided determination(s). Rather, as mentioned above, the claims merely recite determining current/ subsequent nodes for the ego vehicle within the graph network based on identifying adjacent node(s), calculating travel time(s), step costs and heuristic costs  associated with the adjacent node(s), and predicting a position of the traffic participant vehicle.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Since the abstract idea in Applicant’s claim 1 is implemented on a generic computer, i.e., “processor”, and there are no further limitations or structural elements that go beyond the generic computer, it can clearly be seen that the abstract idea of determining current/ subsequent nodes for the ego vehicle within the graph network based on identifying adjacent node(s), calculating travel time(s), step costs and heuristic costs  associated with the adjacent node(s), and predicting a position of the traffic participant vehicle is merely implemented on a computer.  Thus, there is no integration of the abstract idea into a practical application.

With regard to the third prong (i.e., Step 2B), whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception. Examiner takes official notice that the use of a processor to implement a mental processes and/or mathematical concepts, such as determining current/ subsequent nodes for the ego vehicle within the graph network based on identifying adjacent node(s), calculating travel time(s), step costs and heuristic costs  associated with the adjacent node(s), and predicting a position of the traffic participant vehicle in Applicant’s claims, is a well-understood, routine and conventional activity.
Thus, since claims 1 and 17 are: (a) directed toward an abstract idea, (b) not integrated into a practical application, and (c) do not comprise significantly more than the recited abstract idea, they are directed toward non-statutory subject matter.
	Claims 2-10 and 18-19 do not comprise any further limitations which cause the abstract idea to be integrated into a practical application or recite significantly more than the abstract idea.  Therefore, claims 2-10 and 18-19 are also rejected under 35 U.S.C. 101.

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 USC §101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 11-16 are allowed. The following is an examiner’s statement of reasons for allowance:
The arts of record, especially Nister (PG Pub. No. US 2021/0253128 A1), do not singularly or in combination disclose the lane selection system/ method that comprises all claimed elements: (1) receiving current state(s) of an ego vehicle and a traffic participant vehicle, and a goal position for the ego vehicle within an operating environment, (2) projecting the ego vehicle and the traffic participant vehicle onto a graph network of nodes indicative of discretized space within the operating environment, and (3) determining a current node and a subsequent node for the ego vehicle within the graph network, based on (a) identifying one or more adjacent nodes, calculating one or more (b) travel times, (c) step costs and (d) heuristic costs associated with each of the one or more adjacent nodes, and (e) predicting a position of the traffic participant vehicle, and (4) controlling one or more vehicle systems to steer the ego vehicle from the current node to the subsequent node as recited in the independent claim 11. 
The uniqueness of the claimed invention is in having an aptly lane selection system/ processor that is determining current/ subsequent nodes for the ego vehicle within the graph network based on identifying adjacent node(s), calculating travel time(s), step costs and heuristic costs  associated with the adjacent node(s), and predicting a position of the traffic participant vehicle, then controlling one or more vehicle systems to steer the ego vehicle from the current node to the subsequent node.
Nister, being the closest prior art discloses an iterative approach that evaluates various factors to generate a lane graph, comprising a series of time rewards for potential future locations of the autonomous machine, used to identify an optimal trajectory for an autonomous vehicle to be selected for implementation when navigating an environment. Nister described technology is based on an evaluation of multiple hypothetical trajectories by various different components to provide an optimization score for each trajectory according to the priorities of the component and scores from multiple components to form a final optimization score within a planning system. Nister’s disclosed scoring system allows the competing priorities (e.g., comfort, minimal travel time, fuel economy) of different components to be considered together. 
Huang (PG Pub US 2021/0347382 A1) discloses an autonomous vehicle guidance system that generates a path for controlling an autonomous vehicle based on determining set of nodes and a cost map associated with dynamic object, among other costs, pruning the set of nodes, and creating further nodes from the remaining nodes until a computational or other limit is reached. The path output by Huang’s techniques is associated with a cheapest node of the sets of nodes that were generated.
Di Cairano (PG Pub US 2019/0391580 A1) discloses controlling a vehicle by producing a sequence of intermediate goals that includes specific goals, additional specific goals and optional goals, from a travel route for a prediction horizon. Di Cairano teaches the testing a feasibility of each intermediate goal (IG), using a first model of motion of the vehicle and a first model of motion of the traffic, by the IG being achieved by satisfying traffic conditions and motion capabilities of the vehicle, after achieving the IG, a next goal of the specific goals and the additional specific goals can also be achieved. Di Cairano’s system computes a trajectory for each feasible IG, using a second model of motion of the vehicle and a second model of motion of the traffic, compares each computed trajectory according to a numerical value determined by a cost function and determines satisfaction of constraints on the movement of the vehicle and the vehicle interaction with the road and the traffic.
However, there are no teachings in Nister, Huang, and/or Di Cairano pertaining to the claimed controlling one or more vehicle systems to steer the ego vehicle from the current node to the subsequent node, wherein determining current/ subsequent node(s) for the ego vehicle within the graph network based on the following: (a) identifying adjacent node(s), (b-d) calculating travel time(s), step costs and heuristic costs  associated with the adjacent node(s), and (e) predicting a position of the traffic participant vehicle.
Therefore, the allowable subject matter found in the claims that has not been found to have been taught or disclosed in the prior art found at this time is all the claimed limitations of the independent claims. All the dependent claims also contain allowable subject matter by virtue of their dependency on the base claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure (see PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911. The examiner can normally be reached on Monday thru Thursday; 6:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571)270-7016. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.




/TAREK ELARABI/Examiner, Art Unit 3661